DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8 and 11-14, drawn to a modified conjugated diene-based polymer.
Group II, claim(s) 9, 15, 17 and 19, drawn to a rubber composition.
Group III, claim(s) 10, 16, 18 and 20, drawn to a tire comprising the rubber composition.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of the modified conjugated diene-based polymer, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of JP 2016079217, JP 201025497 and/or JP 2013139504, below.

During a telephone conversation with Robert Smyth on 8/3/21, a provisional election was made with traverse to prosecute the invention of Group I, claims 1-8 and 11-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9, 10 and 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 11-14 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, 35 U.S.C. 103 as being unpatentable over Junichi et al. (JP 2016079217).
	In the abstract, ¶’s 45-48 and example 3, Junichi et al. teach a conjugated diene-based polymer modified using bis(3-triethoxysilylpropyl)amine as a coupling agent.
	In ¶ 47, Junichi et al. teach a rate of modification rate of 60% or more, thus the proportion of a coupling agent in the modified conjugated diene-based polymer falls within the presently claimed range. In ¶ 90, Junichi et al. teaches that the GPC of the polymer produces two peaks.
	While Junichi et al. do not expressly calculate the equation in the present Claim 1 or the shrinkage factor of the polymer, it is reasonable that the modified conjugated diene-based polymer of Junichi et al. would possess the presently claimed properties since the proportion of a coupling
polymer in the modified conjugated diene-based polymer of Junichi et al. falls within the range specified in present claims, and the modified conjugated diene-based polymer contains a silicon and nitrogen atom derived from a coupling agent, and the molecular weight distribution of the modified conjugated diene-based polymer has two peaks that relate to a modified polymer and an unmodified polymer.
	In addition, the modified conjugated diene-based polymer is obtained using a production method that is similar to the polymer production method in the examples of the present application, with the use of a polyfunctional coupling agent.  Thus, a hyperbranched structure in which one coupling agent is bonded to multiple conjugated diene based polymer chains would result because the modified conjugated diene-based polymer, like the present polymer, with the characteristics of excellent low hysteresis loss properties, excellent processability upon formation of a vulcanized product due to a blended product having a low Mooney viscosity, and little increase in viscosity during storage.  Thus, the modified conjugated diene-based polymer would have a Mp1/Mp2 ratio, shrinkage factor and degree of branching that fall within the clamed ranges. In any event, an otherwise old composition is not 
	Even if assuming that the prior art references do not meet the requirements of 35 U.S.C. 102, it would still have been obvious to one of ordinary skill in the art, at the time the invention was made, to arrive at the same inventive composition because the disclosure of the inventive subject matter appears within the generic disclosure of the prior art.

Claims 1-8 and 11-14 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, 35 U.S.C. 103 as being unpatentable over Toto et al. (JP 2010254975).
	In the abstract, ¶’s 6, 24 and 34-74, Toto et al. teach a conjugated diene-based polymer modified with a silicone based coupling agent, that may also have nitrogen atoms (See ¶ 46-47) wherein up to 55% is modified, and wherein with the two peaks obtained by the GPC, one of the modified conjugated diene-based polymer (Mp-1), and one for the unmodified polymer (Mp-2), and (Mp-1/Mp-2) = 3.5 or more.
	In ¶ 37, Toto et al. teach the coupling agent should have 5 to 10 active terminal for branching in the modified conjugated diene-based polymer.
 	While Toto et al. do not expressly calculate the shrinkage factor of the modified
conjugated diene-based polymer, it is reasonable that the modified conjugated diene-based polymer of Junichi et al. would possess the presently claimed properties since the proportion of the modified conjugated diene-based polymer of Toto et al. falls within the range specified in present claims, the modified conjugated diene-based polymer contains the silicon and/or nitrogen atom derived from the same coupling agent, and the molecular weight distribution of the modified conjugated diene-based polymer has two peaks that relate to the modified polymer and unmodified polymer, meet applicant’s equation of claims 1 and 11.

	Even if assuming that the prior art references do not meet the requirements of 35 U.S.C. 102, it would still have been obvious to one of ordinary skill in the art, at the time the invention was made, to arrive at the same inventive composition because the disclosure of the inventive subject matter appears within the generic disclosure of the prior art.

Claims 1-8 and 11-14 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, 35 U.S.C. 103 as being unpatentable over Kuramoto et al. (JP 2013139504).
	In the abstract and ¶ 7, 29 and 30, Kuramoto et al. teach a conjugated diene-based polymer modified using a silicone coupling agent such as bis (3-triethoxysilylpropyl)amine (See ¶ 36), wherein the modified conjugated diene-based polymer represents 35-75% of the mass of the unmodified and modified conjugated diene-based polymer, and wherein there are two peaks obtained by the GPC, wherein the ratio of the modified conjugated diene-based polymer (Mp-1), and one for the unmodified polymer (Mp-2), and (Mp-1/Mp-2) = 2.5 or more.
	In ¶ 37, Kuramoto et al. teach the coupling agent should have 6 or more active terminals for branching in the modified conjugated diene-based polymer.
 	While Kuramoto et al. do not expressly calculate the shrinkage factor of the modified conjugated diene-based polymer, it is reasonable that the modified conjugated diene-based polymer of Kuramoto et al. would possess the presently claimed properties since the proportion of the modified conjugated diene-based polymer of Kuramoto et al. falls within the range specified in present claims, the modified conjugated diene-based polymer contains the silicon and/or nitrogen atom derived from the same coupling agent, and the molecular weight distribution of the modified conjugated diene-based 
	In any event, an otherwise old composition is not patentable regardless of any new or unexpected properties. In re Fitzgerald et al., 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § 2112 - § 2112.02.
	Even if assuming that the prior art references do not meet the requirements of 35 U.S.C. 102, it would still have been obvious to one of ordinary skill in the art, at the time the invention was made, to arrive at the same inventive composition because the disclosure of the inventive subject matter appears within the generic disclosure of the prior art.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099.  The examiner can normally be reached on M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE